Case 1:18-cv-00248-HG-RT Document 11 Filed 01/03/19 Page 1 of 3   PageID #: 45




WEINBERG, ROGER & ROSENFELD
ASHLEY K. IKEDA 2955-0
JERRY P.S. CHANG 6671-0
Central Pacific Plaza
220 South King Street, Suite 901
Honolulu, Hawaii 96813
Telephone No.: (808) 528-8880
Facsimile No.: (808) 528-8881
e-mail: aikeda@unioncounsel.net
        JChang@unioncounsel.net

Attorneys for Plaintiffs TRUSTEES OF THE
HAWAII LABORERS’ TRUST FUNDS

                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

TRUSTEES OF THE HAWAII     )              CIVIL NO. 18-00248-HG-KSC
LABORERS’ TRUST FUNDS, et  )
al.,                       )              EX PARTE MOTION FOR
                           )              ISSUANCE OF GARNISHEE
               Plaintiffs, )              SUMMONS AFTER
                           )              JUDGMENT; DECLARATION
     vs.                   )              OF ASHLEY K. IKEDA;
                           )              ORDER; GARNISHEE
R & D TECHNOLOGIES INC., a )              SUMMONS; EXHIBIT “A”
Hawaii corporation,        )
                           )
               Defendant,  )
                           )
     and                   )
                           )
AMERICAN SAVINGS BANK;     )
HAMASAKI CONSTRUCTION      )
LLC; KIEWIT BUILDING GROUP )
INC., NORDIC PCL           )
CONSTRUCTION, INC., and    )


130246\1003896
Case 1:18-cv-00248-HG-RT Document 11 Filed 01/03/19 Page 2 of 3   PageID #: 46




PIONEER CONTRACTING             )
COMPANY, LTD.,                  )
                                )
               Garnishees.      )
_______________________________ )
                   EX PARTE MOTION FOR ISSUANCE OF
                 GARNISHEE SUMMONS AFTER JUDGMENT

        Plaintiffs move this Honorable Court to issue Garnishee

Summons to AMERICAN SAVINGS BANK (hereinafter “ASB”),

HAMASAKI CONSTRUCTION LLC (hereinafter “HAMASAKI”),

KIEWIT BUILDING GROUP, INC. (hereinafter “KIEWIT”), NORDIC

PCL CONSTRUCTION, INC. (hereinafter “NORDIC”), and PIONEER

CONTRACTING COMPANY, LTD. (hereinafter “PIONEER”), (also

hereinafter collectively referred to as "Garnishees”), summoning

Garnishees to disclose (1) any and all goods and effects, and/or

amounts held; (2) any amounts coming due at any time in the

future; and (3) any amounts Garnishees were in receipt of for any

salary, stipend, commissions, wages, annuity, or net income under

a trust held by Garnishees, on account of Defendant R & D

TECHNOLOGIES INC., a Hawaii corporation, and ordering the

Garnishees to hold and secure said goods and effects, and/or

amounts as provided in the Garnishee Summons attached hereto.



130246\1003896
                                     2
Case 1:18-cv-00248-HG-RT Document 11 Filed 01/03/19 Page 3 of 3   PageID #: 47
